ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Meltech/W.M. Schlosser LLC BJV               )      ASBCA No. 59352
                                             )
Under Contract No. W91ZLK-07-D-0116          )

APPEARANCE FOR THE APPELLANT:                       Michael J. Cohen, Esq.
                                                    Hyattsville, MD

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Matthew A. Freeman, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 December 2015



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59352, Appeal ofMeltech/W.M.
Schlosser LLC BJV, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals